IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-20324
                        Conference Calendar



RICHARD HUNTER,

                                         Plaintiff-Appellant,


versus

CITY OF HOUSTON, REDMAN, Officer,
UNKNOWN OFFICER,

                                         Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CA H 96-291
                        - - - - - - - - - -
                          October 23, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Richard Hunter, Florida prisoner #210660, appeals the

district court’s judgment dismissing his pro se, in forma

pauperis, civil rights action as time-barred.   Hunter argues that

the action is not time-barred because he was not aware that his

property was being held as evidence in a criminal proceeding

until his sentencing on July 8, 1994, and that the limitations


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-20324
                               - 2 -

period was tolled from the time of his arrest until his trial and

sentencing because he could take no action to recover the

property.

     We do not address this argument because Hunter’s challenge

actually concerns the state forfeiture proceeding.    The

Rooker-Feldman** doctrine precludes federal-court relitigation of

any claim that is "inextricably intertwined" with a state-court

judgment.   Howell v. Supreme Court of Texas, 885 F.2d 308, 312

(5th Cir. 1989).   Hunter may not circumvent this rule by casting

his complaint in the form of a civil rights action.    Liedtke v.

State Bar of Texas, 18 F.3d 315, 317 (5th Cir.), cert. denied,

115 S. Ct. 271 (1994).   Accordingly, the judgment of the district

court is AFFIRMED on the ground that it lacked subject-matter

jurisdiction to consider Hunter’s claims.   See Sojourner T v.

Edwards, 974 F.2d 27, 30 (5th Cir. 1992) (court may affirm

judgment on any basis supported by the record), cert. denied, 507

U.S. 972 (1993).

     AFFIRMED.




     **
         See Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923)
and District of Columbia Court of Appeals v. Feldman, 460 U.S.
462 (1983).